1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 Applicant's amendment of January 27, 2022 is acknowledged. It is noted that claims 1- 9 and 11-15 are amended. New claim 16 is added. 
3. 	 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Mr.  on February 25, 2022.
4.  	The application has been amended as follows:
 	In the claims:
Claim 1 (previously presented on January 27, 2022):
 An adaptive connector comprising: 
	at least one adapter element with a contact portion at a first end of the at least one adapter element, wherein the contact portion is a pin or sleeve;
	a stud or socket that is fixed, wherein the stud or socket comprises at least one lamella comb, wherein the at least one lamella comb electrically contacts the contact portion of the at least one adapter element; and 
	an elastic biasing element for biasing the at least one adapter element in a resting position,
	wherein the contact portion of the at least one adapter element is connected to the stud or socket in a mechanically inseparable but movable manner, 
	wherein an alignment of the pin or sleeve relative to the stud or socket is changeable within an angular range of more than 2 degrees while maintaining contact between the contact portion and the stud or socket, and/or the pin or sleeve is translationally moveable relative to the stud or socket in at least one direction within a translational range of more than 1 millimeter.

Claim 2 (previously presented on January 27, 2022):
 	 The adaptive connector of claim 1, further comprising a connection element at a second end of the at least one adapter element, wherein the connection element is
	a connection pin or sleeve, or
	a connection stud or socket. 

Claim 3 (previously presented on January 27, 2022):
 	The adaptive connector of claim 2, wherein the at least one adapter element is a plurality of adapter elements, each with a respective contact portion at the first end and a respective connection element at the second end. 

Claim 4 (previously presented on January 27, 2022):
 	The adaptive connector of claim 3, wherein the plurality of adapter elements are electrically separate from each other and wherein the plurality of adapter elements are connected with each other in a mechanically inseparable but movable manner.

Claim 5 (previously presented on January 27, 2022):
 	 An adaptive connector comprising: 
	two or more adapter elements that are electrically separate from each other, wherein each adapter element of the two or more adapter elements comprises a first end and a second end, wherein at the first end is a first connection element, wherein at the second end is a second connection element, the first connection element being electrically connected to the second connection element, 
	wherein each of the first and second connection elements is
		a pin or sleeve, or

	wherein the two or more adapter elements are connected with each other in a mechanically inseparable but movable manner,
	wherein an alignment of any of the two or more adapter elements relative to at least one other of the two or more adapter elements is changeable within an angular range of more than 4 degrees, and/or any of the two or more adapter elements is translationally moveable relative to any other of the two or more adapter elements in at least one direction within a translational range of more than 2 millimeters, and 
	wherein at least one adapter element of the two or more adapter elements is provided with an elastic biasing element for biasing the at least one adapter element in a resting position.

Claim 6 (previously presented on January 27, 2022):
The adaptive connector of claim 5, wherein, for at least one adapter element of the two or more adapter elements, the first connection element is circularly-symmetrical and the second connection element is non-circularly-symmetrical. 

Claim 7 (previously presented on January 27, 2022):
 	The adaptive connector of claim 5, wherein, for at least one adapter element of the two or more adapter elements, the first connection element is a stud or socket and the second connection element is a stud or socket. 

Claim 8 (previously presented on January 27, 2022):
 	The adaptive connector of claim 2, wherein the connection element comprises two lamella combs, wherein each lamella comb extends along a straight line, and wherein the straight lines of the two lamella combs are parallel to each other.

Claim 9 (previously presented on January 27, 2022):
The adaptive connector of claim 1, wherein the at least one lamella comb is a lamella basket.

Claim 10 (canceled).

Claim 11 (previously presented on January 27, 2022):
     The adaptive connector of claim 1, 
	wherein each of the at least one adapter element is at least partially surrounded by the housing, and
	wherein the at least one biasing element biases a respective adapter element against the housing.

Claim 12 (previously presented on January 27, 2022):
The adaptive connector of claim 2, further comprising one or more seals that seal the at least one adapter element against the housing to prevent a fluid from getting from the first end to the second end or from the second end to the first end of the at least one adapter element.

Claim 13 (previously presented on January 27, 2022):
 An adaptive connector, comprising: 
	at least one adapter element with a first contact portion at a first end of the at least one adapter element, wherein the first contact portion is a first pin or first sleeve;
	a second contact portion that is fixed, wherein the second contact portion is a second sleeve if the first contact portion is the first pin, wherein the second contact portion is a second pin if the first contact portion is the first sleeve; and
	an elastic biasing element for biasing the at least one adapter element in a resting position,
	wherein the first contact portion and the second contact portion electrically contact each other,

	wherein an alignment of the first contact portion relative to the second contact portion is changeable within an angular range of more than 2 degrees while maintaining the electrical contact, and/or the first contact portion is translationally moveable relative to the second contact portion in at least one direction within a translational range of more than 1 millimeter. 

Claim 14 (currently amended):
 A connector system, comprising: 
	an adaptive connector, comprising 
		at least one adapter element with a contact portion at a first end of the at least one adapter element, wherein the contact portion is a pin or sleeve;
		a stud or socket that is fixed, wherein the stud or socket comprises at least one lamella comb, wherein the at least one lamella comb electrically contacts the contact portion of the at least one adapter element; 
		an elastic biasing element for biasing the at least one adapter element in a resting position; and
		a connection element at a second end of the at least one adapter element, wherein the connection element is
			a connection pin or sleeve, or
			a connection stud or socket,
		wherein the contact portion of the at least one adapter element is connected to the stud or socket in a mechanically inseparable but movable manner, 
		wherein an alignment of the pin or sleeve relative to the stud or socket is changeable within an angular range of more than 2 degrees while maintaining contact between the contact portion and the stud or socket, and/or the pin or sleeve is translationally moveable relative to the stud or socket in at least one direction within a translational range of more than 1 millimeter; and
	a counter connector comprising,
		if the connection element of the at least one adapter element is a pin or sleeve, a matching connection element that is socket or stud, or
		if the connection element of the at least one adapter element is a stud or socket, a matching connection element that is a sleeve or pin, 
	wherein the adaptive connector is able to mate with the counter connector to establish an electrical contact between:
		each connection pin or sleeve of the adaptive connector with the matching connection socket or stud of the counter connector, and/or
		each connection stud or socket of the adaptive connector with the matching connection sleeve or pin of the counter connector.

Claim 15 (previously presented on January 27, 2022):
 The connector system of claim 14, further comprising one or more seals that seal the matching connection element of the counter connector against a housing of the adaptive connector to prevent a fluid from getting from an outside of the housing of the adaptive connector and the counter connector to the matching connection element of the counter connector.

Claim 16 (previously presented on January 27, 2022):
 An adaptive connector comprising:
	at least one adapter element with a stud or socket attached at a first end of the at least one adapter element, wherein the stud or socket comprises at least one lamella comb;
	a contact pin or contact sleeve that is fixed; and
	an elastic biasing element for biasing the at least one adapter element in a resting position,

	wherein an alignment of the stud or socket relative to the contact pin or contact sleeve is changeable within an angular range of more than 2 degrees while maintaining contact between the stud or socket and the contact pin or contact sleeve, and/or the stud or socket is translationally moveable relative to the contact pin or contact sleeve in at least one direction within a translational range of more than 1 millimeter.
5.	 Claims 1-9 and 11-16 are allowed.
6.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests an adaptive connector comprising the contact portion of adapter element is a pin or sleeve; the stud or socket of lamella comb electrically contacts the contact portion of the adapter element; an elastic biasing element for biasing the adapter element in a resting position, an alignment of the pin or sleeve relative to the stud or socket is moving within an angular range of more than 2 degrees; maintaining contact between the contact portion and the stud or socket, and the pin or sleeve is moveable relative to the stud or socket within a range of more than 1 millimeter.
7. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831